      Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 1 of 11



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MARGARITA ROSSY,
as Administrator of the Estate of Jose
Hernandez-Rossy,


                             Plaintiff,
v.
                                                                 17-CV-937-WMS
CITY OF BUFFALO,
JUSTIN TESESCO, Buffalo Police Department P.O,
JOSEPH ACQUINO, Buffalo Police Department P.O.,
POLICE COMMISSIONER DANIEL DERENDA,
Individually and in their representative capacities, and
AMERICAN MEDICAL RESPONSE d/b/a “AMR”
And its agents, servants and employees,

                             Defendants.



                                          DECISION AND ORDER

              Plaintiff, as the administrator of her son’s estate, commenced this action on

September 19, 2017. Dkt. No. 1. She alleges that the Defendant Police Officers beat and

fatally shot her unarmed son, Jose Hernandez-Rossy (“Hernandez-Rossy”), during an

unlawful, racially-motivated traffic stop; that the Defendant City and Commissioner failed to

train, supervise, or discipline the Officers; and that the Defendant ambulance company’s

employees negligently rendered or failed to render first aid, causing Hernandez-Rossy’s

death. Dkt. No. 1. This case was referred to the undersigned by the Hon. William M.

Skretny, in accordance with 28 U.S.C. § 636(b)(1)(A), for all pretrial matters. Dkt. No. 11.

Currently before this Court is Plaintiff’s Motion to Compel (Dkt. 32), seeking various

records including the personnel files, prior disciplinary records, internal affairs investigation

reports, and prior complaints of excessive force against the Defendant Police Officers;

Defendant Officer Joseph Acquino’s (“Acquino”) medical treatment records from the night

                                                1
        Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 2 of 11



of Hernandez-Rossy’s shooting; and the Buffalo Police Department’s Records relating to

the Housing and Strike Force Units to which the defendant Officers were assigned. Dkt.

No. 32. For the following reasons, Plaintiff’s Motion is GRANTED in part and DENIED in

part.



                                                 FACTS

                This case centers around the fatal shooting of Hernandez-Rossy by

Buffalo Police Officers on May 7, 2017. According to the Complaint, Buffalo Police

Officers Joseph Acquino and Justin Tedesco (“Tedesco”) were on duty at 5 p.m. that

evening when they observed Hernandez-Rossy, whom they knew, driving his SUV.

Despite having no lawful basis to detain Hernandez-Rossy, the officers pulled his car over,

“rushed the vehicle[,] and forcefully entered the driver’s door . . . .” Dkt. No. 1, p. 5. In

“imminent fear for his life,” Hernandez-Rossy “tried to avoid the physical assault by driving

away,” but Acquino forced his way into the driver’s compartment, and took control of the

steering wheel, causing the car to crash. Dkt. No. 1, p. 5.



                There is some dispute as to what happened next but Acquino testified at his

deposition that Hernandez-Rossy shot him in the ear while the two struggled inside the

vehicle. Dkt. No. 32, pp. 8-9. When Hernandez-Rossy, unarmed and unclothed from the

waist up, attempted to flee the scene,1 Tedesco shot him several times at his partner

Acquino’s urging. Dkt. No, 32, pp. 8-9. Officer Richard Hy (“Hy”), who is not named as a

defendant, arrived at the scene after Hernandez-Rossy was shot but was still alive. Dkt.

No. 32, p. 5-6. Hy questioned and examined Hernandez-Rossy, and thereafter applied a


1Plaintiff’s counsel affirmed that eyewitnesses reported that Acquino and Tedesco pistol whipped
Hernandez-Rossy, prompting him to run away. Dkt. No. 42, pp. 4-5
                                                     2
      Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 3 of 11



tourniquet to his wounded arm. Dkt. No. 32, p. 5-6. Hy testified that the Buffalo Fire

Department took over, and Hernandez-Rossy lost consciousness. Dkt. No. 32, p. 6. At

some point, an American Medical Response ambulance arrived on the scene to transport

Hernandez-Rossy to the hospital, but he did not survive his injuries. Dkt. No. 1.



              According to Plaintiff, the subsequent investigation revealed that no firearm

was discharged in Hernandez-Rossy’s SUV and “Hernandez-Rossy did not have a firearm

at any time during the events that resulted in his death.” Dkt. No. 32, p. 9.



                              DISCUSSION AND ANALYSIS

Officer Acquino’s Medical Records

              Plaintiff seeks disclosure of Acquino’s medical records relating to the

physical injuries he sustained during the May 7, 2017 altercation with Hernandez-Rossy.

Defendants contend that the records are “irrelevant and privileged under Health Insurance

Portability and Accountability Act of 1996.” Dkt. No. 37. As previously noted, Plaintiff

maintains that Hernandez-Rossy was never armed and that the Defendant Officers were

wholly unjustified in using deadly force against him. In the days following the shooting,

during a videotaped interview in which he was represented by counsel, Acquino told state

investigators that Hernandez-Rossy shot him while the two men struggled in the SUV, and

that medical records from ECMC would confirm that he was wounded by gunfire. Dkt. No.

32, p. 9. Defendants now decline to release Acquino’s medical records, arguing that they

have not placed Acquino’s physical injuries at issue, and that the only relevant inquiry is

whether a reasonable officer on the scene would have been justified in using lethal force.

Dkt. No. 37, pp. 16-17.


                                              3
      Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 4 of 11



              Defendants argue that this Court should deny Plaintiff’s Motion to Compel

in its entirety because the accompanying Notice does not comply with Local Rule of Civil

Procedure 7, and because Plaintiff did not attach records or deposition testimony to the

motion. Dkt. No. 37, pp. 3-4, 16. I decline to deny Plaintiff’s motion based on objections to

its form. For purposes of moving forward with in camera discovery, I will accept the

affirmation of Plaintiff’s counsel, as an officer of this Court, that Acquino testified in this

manner during his interview with investigators.



              This Court finds that whether Acquino sustained a gunshot wound while he

wrestled with Hernandez-Rossy in the car bears directly on whether it was reasonable for

Tedesco to shoot Hernandez-Rossy after he emerged from the vehicle. Hodge v. City of

Long Beach, 425 Fed. App’x 33, 34 (2d Cir. 2011) (in determining the reasonableness of

force used by a detaining officer, a court considers “the totality of the circumstances faced

by the officer on the scene,” Lennon v. Miller, 66 F.3d 416, 425 (2d Cir. 1995), including:

(1) the “severity” of the crime; (2) “whether the suspect poses an immediate threat to the

safety of the officers or others;” and (3) “whether the suspect is actively resisting arrest or

attempting to evade arrest by flight” (internal quotation marks omitted)); Ortiz v. Vill. of

Monticello, 2012 WL 5395255, at *11 (S.D.N.Y. Nov. 2, 2012). Acquino’s medical records

take on even more significance given his sworn testimony to investigators several days

after the incident that Hernandez-Rossy shot him and that his medical records would bear

out his statement. Plaintiff asserts that Defendants have tampered with and destroyed

evidence to cover up the true circumstances of Hernandez-Rossy’s shooting. If Acquino

was not actually shot during his struggle with Hernandez-Rossy, this would undermine

Acquino as a witness, call into doubt the findings of the underlying investigation, and lend

credible support to Plaintiff’s theory of a cover-up.
                                                 4
      Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 5 of 11



              For this reason, Defendants are directed to produce Acquino’s medical

records to my chambers for in camera review within 45 days of this order. This Court

cannot determine whether the relevance of these records outweighs the interest in keeping

them confidential without reviewing for itself Acquino’s testimony before investigators.

Accordingly, Plaintiff’s counsel must provide within 45 days of this order a certified

transcript of Acquino’s testimony regarding his injuries. Plaintiff’s counsel is directed to

refer to the Local Rules of Civil Procedure to ensure that any subsequently filed motions

comply with this Court’s Rules.



Police Personnel Records

              New York Civil Rights Law § 50–a provides that the personnel files

of police officers are not to be disclosed except by the express written consent of the

individual officer or pursuant to court order. N.Y. Civ. Rights Law § 50-a; Mercado v. Div.

of New York State Police, 989 F. Supp. 521, 522 (S.D.N.Y. 1998). Civil Rights Law § 50-a

was enacted to protect testifying officers from being harassed during cross-examination

about “unsubstantiated and irrelevant complaints” against them and to prevent

“unrestricted examination of their personnel records.” Martin v. Lamb, 122 F.R.D. 143, 146

(W.D.N.Y. 1988) (quoting Matter of Capital Newspapers v. Burns, 67 N.Y.2d 562, 568

(1986)). However, in federal civil rights cases such as this one, whether a record is

privileged is dictated by federal law, not state law. See von Bulow by Auersperg v. von

Bulow, 811 F.2d 136, 141 (2d Cir. 1987); United States v. Collier, 2013 WL 125691, at *1

(E.D.N.Y. Jan. 9, 2013). “[I]n the context of a civil rights action asserted

against police officers, [there is] no federal rule prohibit[ing] discovery of police personnel

documents.” Smith v. Cnty. of Nassau, 2013 WL 3893380, at *2 (E.D.N.Y. July 24, 2013)

(internal quotations omitted).
                                               5
      Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 6 of 11



              The fact that there is no federal corollary to New York Civil Rights Law § 50-a

does not mean that a federal civil rights plaintiff may have “free and unfettered discovery

of police personnel documents.” Dorsett v. Cnty. of Nassau, 762 F. Supp. 2d 500, 531

(E.D.N.Y. 2011) aff’d, 800 F. Supp. 2d 453 (E.D.N.Y. 2011) aff’d sub nom. Newsday LLC

v. Cnty. of Nassau, 730 F.3d 156 (2d Cir. 2013) (internal citations and quotations omitted).

Rather, to determine whether a defendant police officer’s records should be disclosed in a

federal civil rights case, a court “must balance the interests favoring and opposing

confidentiality.” King v. Conde, 121 F.R.D. 180, 187 (E.D.N.Y 1988).



              Initially, the police officer or government entity seeking to block disclosure

must make, through competent declarations, a “substantial threshold showing that harm is

likely to occur as a result of disclosure of the requested documents.” Dorsett, 762

F.Supp.2d at 532; see King, 121 F.R.D. at 189 (internal quotation marks omitted). “Only

upon satisfying this initial threshold showing will a Court turn to the next prong and weigh

the factors in favor of and against disclosure.” Id.



              “[E]ven where no substantial harm is shown . . . , an objection as to the

relevance of the documents may [still] prevent their disclosure.” Cody v. N.Y.S. Div. of

State Police, 2008 WL 3252081, at *3 (E.D.N.Y. July 31, 2008) (citing Barrett v. City of

New York, 237 F.R.D. 39, 42 (E.D.N.Y. 2006); see also Unger v. Cohen, 125 F.R.D. 67, 70

(S.D.N.Y. 1989) (holding that where defendants made no substantial threshold showing of

specific harm, the court had no choice but to order disclosure “unless defendants'

objections on grounds of relevance are sustained”). In this regard, “irrelevant records will

not be subject to discovery even where defendants fail to meet the requirements for


                                               6
      Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 7 of 11



shielding the documents from disclosure . . . .” Bishop v. Cnty. of Suffolk, 248 F. Supp. 3d

381, 389 (E.D.N.Y. 2017).



              Plaintiff requests the disciplinary records of Acquino and Tedesco, and

Officer Hy, who is not named as a defendant in this action. Plaintiff contends that “the

defendant City of Buffalo conducted an Internal Affairs investigation into the officers

involved in this incident, and that one or more of the officers involved[,] including defendant

Tedesco and P.O. Richard Hy[,] have a prior disciplinary . . . history of which the defendant

City of Buffalo was aware.” Dkt. No. 32, p. 4. Defendants oppose disclosure of these

records, arguing that “any documentation relating to [the] alleged misconduct or

malfeasance on the part of Officers Tedesco, Acquino[,] and Hy has little probative value in

comparison to other evidence concerning the reasonableness of Officers Tedesco,

Acquino, and Hy’s conduct under the circumstances existing at the time of the shooting.”

Dkt. No. 37, p. 10.



              Defendants’ argument might be availing if Plaintiff was asserting only an

excessive force claim against the individual Officers and was not also alleging that the City

was liable for failing to train and discipline those Officers. “[T]o hold a city liable under §

1983 for the unconstitutional actions of its employees, a plaintiff is required to plead and

prove three elements: (1) an official policy or custom that (2) causes the plaintiff to be

subjected to (3) a denial of a constitutional right.” Wray v. City of New York, 490 F.3d 189,

195 (2d Cir. 2007) (quoting Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983))

(internal quotation marks omitted)). A plaintiff may establish the existence of an official

policy or custom by showing that the constitutional violation was caused by: “(1) a formal

policy officially endorsed by the municipality; (2) actions taken by government officials
                                                7
      Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 8 of 11



responsible for establishing the municipal policies that caused the particular deprivation in

question; (3) a practice so consistent and widespread that, although not expressly

authorized, constitutes a custom or usage of which a supervising policy-maker must have

been aware; or (4) a failure by policymakers to provide adequate training or supervision to

subordinates to such an extent that it amounts to deliberate indifference to the rights of

those who come into contact with the municipal employees.” Brandon v. City of New

York, 705 F. Supp. 2d 261, 276-77 (S.D.N.Y. 2010) (citations omitted); see also Spears v.

City of New York, 2012 WL 4793541, at *11 (E.D.N.Y. Oct. 9, 2012).



              This Court finds that Plaintiff has shown that the requested records are

potentially material and relevant to: (1) whether Acquino, Tedesco, and/or Hy, as

members of a specialized Buffalo Police Department unit, were engaged in a pattern of

racial profiling, using excessive force against civilians, and/or covering up such conduct;

and (2) whether the Defendant City and Police Commissioner were aware of the Officers’

behavior and failed to intervene. Defendants argue that “the instant action concerns the

isolated actions of officers during a singular incident on May 7, 2017—unlikely to be

actionable under a Monell theory.” Dkt. No. 37, p. 10 (citing Abujayyab v. City of New

York, 2018 WL 3978122, at *13 (S.D.N.Y. 2018)). However, Plaintiff has alleged that the

Officers’ abuse of Mr. Hernandez-Rossy is not an isolated incident, but rather a single

example of pervasive, racially-motivated police brutality that went unchecked by the City

and Police Commissioner. Dkt. No. 1. Plaintiff’s counsel cites as proof of this that at least

two active-duty Officers had disciplinary records of which the City and Commissioner were

aware. The requested records will certainly reveal the truth or falsity of this allegation.




                                               8
      Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 9 of 11



              Based on the foregoing, I direct that Defendants produce the following

records for in camera review: any and all personnel records and internal affairs reports

related to substantiated charges or founded civilian complaints of excessive force or

constitutional violations against Officers Acquino, Tedesco, and Hy that occurred prior to

May 7, 2017. Defendants need not turn over any records relating to a disciplinary charge

or complaint of which the Officer was exonerated. See Law v. Cullen, 613 F. Supp. 259,

262 (S.D.N.Y. 1985) (holding that five prior charges against the defendant police officer did

not support the inference that the officer had a propensity for excessive use of force of

which the defendant city knew or should have known, given that four of the five charges

were unsubstantiated and the last was based on an improper search and not excessive

use of force); Hart v. Goord, 2010 WL 1644242, at *2 (W.D.N.Y. Apr. 22, 2010) (denying

as overly broad and unduly burdensome plaintiff’s discovery request for grievances against

a defendant corrections officer for which no disciplinary action was taken). After reviewing

these records, this Court will determine whether their relevance outweighs the interest in

keeping them confidential and protected from disclosure. Levy v. Harrington, 2011 WL

5191796, at *3 (W.D.N.Y. Oct. 31, 2011).2



Housing and Buffalo Strike Force Unit Records

              Lastly, Plaintiff seeks the “Buffalo Police Records relating to the Housing Unit

and BPD Strike Force Unit that these officers were assigned to and/or worked with

regular[ly] in carrying out their duties including the date of the incident,” “both of which

units were disbanded subsequent to this fatal shooting on May 7, 2017.” Dkt. No. 32, p. 3,

10. Specifically, Plaintiff requests “paperwork showing the official policy, practices[,] and


2Whether these records are admissible is an issue reserved to the trial judge and does not
constitute a bar to their initial disclosure as Defendants suggest. Dkt. No. 37, p. 12.
                                                9
     Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 10 of 11



purposes of [these] specialized units . . . .” Dkt. No. 32, p. 10. Defendants maintain that

Acquino and Tedesco were assigned to the Buffalo Police Department’s Housing Unit, and

not the Strike Force Unit. Dkt. No. 37, p. 18. This necessarily limits Plaintiff’s discovery

rights to Housing Unit records. Defendants state that they have turned over voluminous

sections of the Buffalo Police Department’s Manual of Procedures as well as the entire

Agreement for Police Services between the Buffalo Housing Authority and the City of

Buffalo, which details the mandate of the Housing Unit. Dkt. No. 37, p. 19. Based on

these representations, this Court finds that Defendants have complied with this particular

discovery demand. If Plaintiff is not satisfied with what has been produced, she will have

to particularize her request so that Defendants can respond by disclosing the requested

materials or asserting privilege or some other basis for not producing them.



                                       CONCLUSION

              For the foregoing reasons, Plaintiff’s Motion to Compel (Dkt. No. 32) is

GRANTED in part and DENIED in part, as follows.



              Regarding Officer Acquino’s medical records related to injuries he sustained

on May 7, 2017, Plaintiff’s Motion to Compel is GRANTED in part. Defendants shall

disclose these records to my Chambers for in camera review within forty-five (45) days of

this Decision and Order. Plaintiff shall provide a certified transcript of Acquino’s testimony

before investigators to my Chambers within this same time frame.



              Regarding the personnel records and internal affairs reports related

to substantiated charges or founded civilian complaints of excessive force or constitutional

violations against Officers Acquino, Tedesco, and Hy that occurred prior to May 7, 2017,
                                              10
     Case 1:17-cv-00937-WMS-HKS Document 55 Filed 06/01/20 Page 11 of 11



Plaintiff’s Motion to Compel is GRANTED. Defendants shall furnish these records to my

Chambers within forty-five (45) days of this Decision and Order.



              Following inspection of these documents, this Court will determine whether

they are relevant to this action and should be produced to Plaintiff.



              Regarding the request for records related to the Buffalo Police Department

Strike Force Unit, Plaintiff’s Motion to Compel is DENIED.



              Regarding the request for records related to the Buffalo Police Department

Housing Unit, Plaintiff’s Motion is DENIED without prejudice to renew with particularization.



       SO ORDERED.



DATED:        Buffalo, New York
              June 1, 2020



                                          s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                              11
